Citation Nr: 0512920	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-14 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than October 22, 
2001, for the grant of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The veteran had active service from July 1965 to June 1967.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO granted 
the veteran's claim of entitlement to service connection for 
tinnitus, effective October 22, 2001.  The veteran disagreed 
and this appeal ensued.  

In September 2003, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing and render a decision in this case.  38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.  


REMAND

The veteran asserts he has had tinnitus for many years, and 
that the effective date for the grant of service connection 
should be prior to October 22, 2001, the date of receipt of 
his claim.  At his hearing before the undersigned in 
September 2003, he reported that he had received treatment at 
the VA Medical Centers in Montgomery and Tuskegee, Alabama, 
prior to the date of his claim.  The record includes copies 
of VA clinical records dated in February and March 2002 from 
the VA Medical Center in Tuskegee.  

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1(r), 3.151, 3.400 (2004).  See Wells v. Derwinski, 3 
Vet. App. 307 (1992).  The applicable statutory and 
regulatory provisions require that VA look to all 
communications from the veteran that may be interpreted as 
applications or claims -- formal and informal -- for 
benefits.  In particular, VA is required to identify and act 
on informal claims for benefits.  38 U.S.C.A. § 511(b)(2) 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a) 
(2004).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2004).  

In light of these requirements, the claim will be remanded so 
that VA may obtain any outstanding VA medical records of 
which it has constructive notice.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA has an obligation to seek and 
obtain records in its possession, of which it has 
constructive notice).  The veteran should be given the 
opportunity to submit additional evidence and argument.  VA 
must ensure it fulfills its duty to notify the veteran of the 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103 (West 2002).  The VA should assist the 
veteran in these matters prior to the Board's review.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The case is 
remanded to the RO via the AMC in Washington, D.C., for the 
following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the veteran has not yet been 
provided with a notification tailored to 
the unique nature of effective date 
claims.  The RO must inform the claimant 
he should provide any evidence in his 
possession that pertains to his claim for 
an earlier effective date.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.  

2.  Obtain from the VA Medical Center in 
Tuskegee, Alabama, all clinical and 
hospital records concerning the treatment 
of the veteran for whatever reason prior 
to February 2002.  Associate all 
documents obtained with the claims file.  

3.  Obtain from the VA Medical Center in 
Montgomery, Alabama, all clinical and 
hospital records concerning the treatment 
of the veteran for whatever reason.  
Associate all documents obtained with the 
claims file.  

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



